DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JEFFREY WILSON on 2/3/2021.

The application has been amended as follows: 

Claim 1 has been amended to read:

1. A wing for an aircraft, comprising: 
a main wing; 
a slat;
a connection assembly movably connecting the slat to the main wing, such that the slat is movable between a retracted position and at least one extended position;

the slat track comprising a first end mounted to the slat and a second end guided at the main wing for movement along a predetermined path;
the predetermined path extending in a direction from a front spar to a leading edge of the main wing and from a lower side to an upper side of the main wing;
wherein, between the first and second ends, the slat track is mounted to the main wing by a translational-rotational bearing that allows translation of the slat track along a longitudinal direction of the slat track and rotation of the slat track about a first axis of rotation parallel to the leading edge, and that inhibits translation of the slat track normal to the longitudinal direction;
wherein the translational-rotational bearing is formed as a pair of rollers between which the slat track is guided from opposite sides, wherein the rollers have roller axes of rotation in parallel to the leading edge.

Claim 3 has been cancelled.

Claim 15 has been amended to read:

15. A connection assembly for connecting a slat to a main wing of an aircraft such that the slat is movable between a retracted position and at least one extended position, the connection assembly comprising:
an elongate slat track for fixedly mounting to the slat and for movably mounting to the main wing;
wherein the slat track has a first end for mounting to the slat and a second end configured to be guided at the main wing for movement along a predetermined path,
wherein the predetermined path extends in a direction from a front spar to a leading edge of the main wing and from a lower side to an upper side of the main wing, 
wherein between the first and second ends the slat track is configured to be mounted to the main wing by a translational-rotational bearing that allows translation of the slat track along a longitudinal direction of the slat track and rotation of the slat track about a first axis of rotation parallel to the leading edge, and that inhibits translation of the slat track normal to the longitudinal direction;
wherein the translational-rotational bearing is formed as a pair of rollers between which the slat track is guided from opposite sides, wherein the rollers have roller axes of rotation in parallel to the leading edge.

Allowable Subject Matter
Claim1-2 and 4-15 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Concerning claims 1 and 15 the prior art fails to disclose the limitations of claim “a connection assembly movably connecting the slat to the main wing, such that the slat is movable between a retracted position and at least one extended position;
the connection assembly comprising an elongate slat track fixedly mounted to the slat and movably mounted to the main wing;
the slat track comprising a first end mounted to the slat and a second end guided at the main wing for movement along a predetermined path;
the predetermined path extending in a direction from a front spar to a leading edge of the main wing and from a lower side to an upper side of the main wing;
wherein, between the first and second ends, the slat track is mounted to the main wing by a translational-rotational bearing that allows translation of the slat track along a longitudinal direction of the slat track and rotation of the slat track about a first axis of rotation parallel to the leading edge, and that inhibits translation of the slat track normal to the longitudinal direction;
wherein the translational-rotational bearing is formed as a pair of rollers between which the slat track is guided from opposite sides, wherein the rollers have roller axes of rotation in parallel to the leading edge.”
The closest prior art references are Evans and Fox. Both of which are systems for deploying aircraft wing slats. However Evans does not disclose the slat track translates and rotates about a bearing when the slat is extended. Instead the slat track translates outward in an arcuate path to deploy the slat. Fox does not disclose a translational-rotational bearing that is formed from a pair of rollers. Modifying Fox to include a translational-rotational bearing would not be possible as this would destroy the operation of the linkage system which extends the slat. Further combining prior art references to achieve the claimed limitations would involve hindsight reasoning. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642